Citation Nr: 1452783	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  13-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a head injury and dizziness, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which declined to reopen the above referenced claim.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The Board notes that the Veteran also perfected an appeal as to the issues of service connection for a bilateral shoulder condition.  The Veteran was granted service connection for those disabilities in a January 2013 rating decision by the RO; therefore, those issues are no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2014). 

The issue of entitlement to service connection for a head injury and dizziness to include as secondary to bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 2007 rating decision denied entitlement to service connection for a head injury and dizziness.  

2.  The evidence added to the record since the March 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a head injury and dizziness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim for entitlement to service connection for a head injury and dizziness was denied in March 2007 on the basis that there was no evidence of record establishing that the Veteran's head injury was caused by or incurred in active duty.  The Veteran did not appeal that decision.

Prior to the March 2007 denial, the pertinent evidence of record included the Veteran's service treatment records (STRs), which were silent for complaints of or treatment for a head injury or dizziness during active service; treatment reports from a Community Medical Center Willimar, Minnesota from December 2001 to October 2006; and a statement from the Veteran.    

The pertinent evidence received since the March 2007 rating decision consists of multiple statements by the Veteran in which he described his head injury during active service; an October 1958 letter to the Veteran in which is then girlfriend discussed his reported head injury; a February 2014 statement from a fellow service member of the Veteran in which it was reported that the Veteran's head injured occurred as described by the Veteran; and the Veteran's October 2014 hearing testimony in which he further elaborated upon the circumstances surrounding his head injury in service.  

The Board finds that the statements from the Veteran and the lay statements added to the record are new and material.  In this regard, the Board notes that they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a head injury and dizziness is warranted.





ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a head injury and dizziness is reopened.  To that extent only, the appeal is allowed.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.    

The Veteran was afforded a VA traumatic brain injury (TBI) examination in August 2012.  At that examination, the Veteran reported that he suffered from dizziness, vertigo, disequilibrium, and mild memory loss due to being hit in the head with a hatch during service.  The examiner did not identify a TBI during the Veteran's active service.  The examiner opined that it was less likely as not that the Veteran had a disability that was incurred in or caused by his active service.  In this regard, the examiner noted that the Veteran's service treatment records (STRs) were silent for a head injury in service and separation examination was negative for problems associated with a TBI.

The Board finds that the August 2012 VA examination and opinion are not adequate for adjudication purposes.  In this regard, the Board notes that the VA examiner completely failed to consider the Veteran's lay statements regarding his head injury during service.  Therefore, the examination and opinion cannot serve as the basis of a denial of entitlement to service connection.  

Additionally, at his October 2014 Board hearing, the Veteran indicated that his dizziness may actually be related to his service-connected bilateral hearing loss disability.  The August 2012 VA examination and opinion did not address secondary service connection.

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present TBI residuals, to include dizziness.  

Additionally, any current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.

2. Then, the Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any diagnosed head injury/TBI residuals, to include dizziness.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's head injury and residuals of such, to include dizziness, had their onset during the Veteran's active service.  The examiner should presume that the Veteran is a reliable historian with regard to his report of being hit on the head with a metal hatch during active service.  

The examiner should also provide an opinion as to whether there is a 50 percent or better probability that the Veteran's dizziness was caused or chronically worsened by his service-connected bilateral hearing loss disability.  

A complete and thorough rationale for all opinions expressed must be provided.  

3. Confirm that any VA examination report and medical opinions comport with this remand and undertake any other development found to be warranted.

4. Then, readjudicate the claim.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


